

Table 1C to Purchase Agreement No. 1977
 
Aircraft Delivery, Description, Price and Advance Payments
 


 


 


 


 


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 


 


 


 


 


 


 


 


 


 


 


 
Table 1C to Purchase Agreement No. 1977
 
Aircraft Delivery, Description, Price and Advance Payments
 


 


 


 


 


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 


 



AAL – SA 32                                                    Boeing
Proprietary                                                                                                                        
Page of [INSERT PAGE NUMBER]


 
 
 
